DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states (pp. 12) that the cited prior art does not teach segmenting a video into portions. To the contrary, QBIC breaks videos into clips called shots (i.e., segments) (pp. 25, col. 1, last para.), which are short sequences of contiguous frames used for annotation and querying (pp. 27, col. 1, para. 3). Applicant also states that the cited prior art does not teach generating an audio composition for a video segment. This is taught instead by MediaCompose.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2006/0161587 Woo [herein “Woo”], in view of Flickner et al. Query by image and video content: The QBIC system. IEEE Computer 28.9 (1995): pp. 23-32 [herein “QBIC”] and Deng et al. An Overview of Event Extraction from Twitter. 2015 International Conference on Cyber-Enabled Distributed Computing and Knowledge Discovery, pp. 251-256 [herein “Deng”], and further in view of Media compositions and editing. https://docs.microsoft.com/en-us/windows/uwp/audio-video-camera/media-compositions-and-editing, 2017 [herein “MediaCompose”].
Claim 1 recites “A method, by a processor, for implementing intelligent audio composition guidance for a video in an Internet of Things (IoT) computing environment, comprising: receiving, as input from a user through a user interface, a video; segmenting the video into video segments and identifying a selected video segment for which an audio composition is to be generated for;”
Woo teaches a psycho-analytical search engine that indexes video data with visual [0051], linguistic [0057], acoustic [0050] feature indices (fig. 1, [0018]). The engine takes queries involving such features (fig. 4, #420).
Woo does not disclose this limitation; however, QBIC breaks videos into clips called shots (i.e., segments) (pp. 25, col. 1, last para.), which are short sequences of contiguous frames used for annotation and querying (pp. 27, col. 1, para. 3).
Claim 1 further recites “inputting only the selected video segment of the movie for which the audio composition is to be generated for into a search query;”
Woo does not disclose this limitation; however, QBIC teaches a query interface to compose a query graphically, including video (i.e., selected video segment) and text components, from which visual and textual features are extracted (QBIC: fig. 2; pp. 25, col. 1, para. 3). The text component extends existing query methods (QBIC: pp. 30, col. 2, para. 3), with query conditions such as the video component does not have background audio (i.e., requires adding audio composition later).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo with QBIC. One having ordinary skill in the art would have found motivation to integrate Woo with QBIC, where QBIC takes a video segment as input query, and extracts query features from it. These query features are then input to Woo’s search engine to retrieve matching video data.
Claim 1 further recites “responsive to receiving the selected video segment as input into the search query, identifying, from a corpus, one or more acoustic characteristics used in alternative video segments having similar acoustic, linguistic, and visual characteristics of the selected video segment according to a comparison of the selected video segment and the alternative video segments,”
Woo indexes video data with visual [0051], linguistic [0057], acoustic [0050] feature indices (fig. 1, [0018]). Woo then takes queries involving such features (fig. 4, #420), and retrieves video data (i.e., alternative video segments), including their associated acoustic features, from these indices matching the queried features ([0068]).
Woo does not disclose the limitation on similar characteristics; however, QBIC teaches a query interface to compose a query graphically, including video (i.e., selected video segment) and text components, from which visual and textual features are extracted. Query features are matched against a corpus of videos with visual features. Results are ranked by feature similarity (QBIC: fig. 2; pp. 25, col. 1, para. 3).
Claim 1 further recites “wherein the similar acoustics, linguistic, and visual characteristics of the selected video segment are determined by performing an artificial intelligence (AI) analysis to derive a topic, tone, and emotional components related to a context of the selected video segment,”
Besides indices for visual, linguistic, and acoustic characteristics, Woo teaches having indices for emotional feelings [0041] and for topics of knowledge [0049]. Woo does not disclose the limitation on AI analysis to derive tone components in the video context; however, Deng uses GDELT (Global Database of Events, Language, and Tone) to extract world’s breaking events and the tones of associated news coverage in Twitter (Deng: sec. IV, para. 1).
Claim 1 further recites “including indications of characteristics associated with those of the alternative video segments used during a particular historical time period,”
Woo’s graphical query contains both video and text components, the latter extending existing query methods (QBIC: pp. 30, col. 2, para. 3), with query conditions such as video data in query results are created during a particular historical time period. Woo does not disclose this limitation; however, Deng teaches a machine learning model trained using extracted Twitter events together with historical event information such as who did what to whom, when (i.e., historical time period), where, how and possibly why (Deng: sec. II.A, para. 2).
Claim 1 further recites “used to match a similar context of the alternative video segments to identify the one or more acoustic characteristics related thereto notwithstanding whether the similar acoustic, linguistic, and visual characteristics of the selected video segment and the alternative video segments are identical;”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo with Deng. One having ordinary skill in the art would have found motivation to extract and index Woo’s visual, linguistic, and acoustic features of videos, with contextual features such as topics and emotion, together with Deng’s tone and historical time period of events. These features are then used by Woo’s search engine to retrieve video data matching the query.
Claim 1 further recites “outputting an indication of the identified one or more acoustic characteristics determined from the comparison via the user interface; and”
Woo does not disclose this limitation; however, QBIC displays search results to users together with the associated (i.e., identified) features (QBIC: fig. 2; pp. 25, col. 1, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo with QBIC. One having ordinary skill in the art would have found motivation to utilize Woo to extract and index visual, linguistic, and acoustic features of video segments; and to extend QBIC’s query interface to retrieve, from Woo’s corpus, similar video segments matching the visual, linguistic, and acoustic features of the query, together with their associated acoustic features.
Claim 1 further recites “generating the audio composition for the selected video segment using the indicated identified one or more acoustic characteristics.”
Woo does not disclose this limitation; however, MediaCompose teaches using Windows APIs to enable users to create media compositions from audio and video source files (MediaCompose: pp. 1/13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo and QBIC with MediaCompose. One having ordinary skill in the art would have found motivation not only to use Woo to find audio characteristics matching a QBIC queried video segment, but also to actually compose the queried video segment with the resulting audio characteristics.
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1, further including: analyzing each of the alternative video segments; and deriving acoustic, linguistic, and visual characteristics from the alternative video segments.”
Woo extracts (i.e., analyzes and derives) visual [0051], linguistic [0057], acoustic [0050] features (i.e., characteristics) from video data (i.e., alternative video segments).
Claims 9 and 16 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 1, further including creating the corpus describing the acoustic, linguistic, and visual characteristics derived from each the alternative video segments.”
Woo indexes (i.e., describes) video data (i.e., alternative video segments) with extracted (i.e., derived) visual [0051], linguistic [0057], acoustic feature [0050] (i.e., characteristics) indices (i.e., corpus) (fig. 1, [0018]).
Claims 10 and 17 are analogous to claim 3, and are similarly rejected.

Claim 6 recites “The method of claim 1, further including assigning a correlation score to each of the alternative video segments according to a degree of similarity to the acoustic, linguistic, and visual characteristics of the selected video segment.”
Woo teaches claim 1, but does not disclose this claim; however, QBIC computes similarity of query (i.e., selected video segment) features against the database of video data (i.e., alternative video segments) with pre-extracted features (i.e., characteristics) using distance functions (i.e., correlation score) between the features (QBIC: pp. 25, col. 2, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo and QBIC. One having ordinary skill in the art would have found motivation to utilize Woo to extract and index visual, linguistic, and acoustic features of video segments; and to extend QBIC’s query interface to retrieve, from Woo’s corpus, similar video segments matching the visual, linguistic, and acoustic features of the query.
Claims 13 and 19 are analogous to claim 6, and are similarly rejected.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo, in view of QBIC and Deng, and further in view of Deng et al. Music Emotion Retrieval Based on Acoustic Features. Advances in Electric and Electronics, LNEE 155, 2012. pp. 169–177 [herein “Deng2”].
Claim 7 recites “The method of claim 1, further including aggregating the one or more acoustic characteristics of those of the alternative video segments having a correlation score equal to or greater than a defined threshold.”
Woo uses acoustic features (i.e., characteristics) associated with video data (i.e., alternative video segments) to capture various moods, feelings, and styles of a song [0074]-0076]. QBIC ranks video query results by similarity (QBIC: pp. 25, col. 1, para. 3), and the top N (i.e., defined threshold) results are displayed (e.g., N=200) (QBIC: pp. 26, col. 2, para. 1). Woo and QBIC teach claim 1, but do not disclose the limitation on aggregating acoustic features; however, Deng2 extracts acoustic features from music and groups (i.e., aggregates) them into five feature sets to represent five emotions: intensity, timbre, rhythm, pitch and tonality, and harmony (Deng2: sec. 1, para. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Woo and QBIC with Deng2. One having ordinary skill in the art would have found motivation to utilize Deng2 in the query results of QBIC to aggregate a large number of low-level acoustic features associated with video segments in query results into meaningful groups of music emotions.
Claims 14 and 20 are analogous to claim 7, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163